DISMISS; and Opinion Filed February 9, 2017.




                                          S
                                Court of Appeals
                                                In The


                         Fifth District of Texas at Dallas
                                       No. 05-15-01369-CV

                          MICHAEL D. WILSON, Appellant
                                      V.
                       WOODLAND HILLS APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-04980-C

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Myers
                                Opinion by Chief Justice Wright
        Appellant Michael D. Wilson, appearing pro se, appeals the final judgment of possession

in a forcible detainer action against him. In three issues, he argues:

        (1) the trial court lacked jurisdiction to hear this matter because the contract subject in

this matter is null, void, and unenforceable;

       (2) the trial court erred by authorizing a writ of possession against Wilson because a cash

surety in lieu of supersedeas was posted to the court’s registry prior to writ being executed;

       (3) the trial court erred by authorizing a writ of possession before hearing a temporary

restraining order filed by Wilson against Woodland Hills Apartments.

        Woodland Hills argues this appeal is moot. We dismiss the appeal as moot.
                                            Background

       Wilson entered into a one-year lease rental contract with Woodland Hills. The lease term

was from December 6, 2014 to December 5, 2015. Wilson contracted to pay $685.00 a month in

rent. Wilson’s rent payment was partially subsidized through a government program. Wilson’s

first rent payment came due on July 1, 2015, because the government program covered the

previous months’ rent payments. Wilson paid July’s rent past the due date on July 27, 2015.

August’s rent came due on August 1, 2015, and Wilson failed to pay on time again. As a result,

in September, Woodland Hills filed a sworn complaint for eviction against Wilson for failure to

pay rent. After a jury trial in the justice court, the jury found in favor of Woodland Hills.

       Wilson appealed the justice court’s judgment to evict him to the county court at law. The

county court heard the appeal in a trial de novo and ruled in favor of Woodland Hills. The court

entered a final judgment in favor of Woodland Hills for possession of Wilson’s leased premises.

In conjunction with the final judgment, the court entered an order setting supersedeas bond on

November 6, 2015. The court ordered Wilson to deposit a supersedeas bond in the amount of

$685.00 into the court’s registry by November 16, 2015. The court also ordered Wilson to

continue paying $685.00 a month, the amount of his rent, into the registry of the court on the first

day of each month during the pendency of this appeal.

       Wilson did not pay the supersedeas bond ordered by the court by the November 16, 2015

deadline. As a result, Woodland Hills requested that a writ of possession be issued. The writ of

possession was issued by the county clerk’s office on November 17, 2015, and notice was given.

       On November 24, 2015 at 1:36 p.m., Wilson filed the $685.00 supersedeas bond. On that

same day, November 24, 2015, the Dallas County constable executed the writ of possession at

2:49 p.m., removing Wilson’s possessions from the property.




                                                 –2–
                                            I. Mootness

       Wilson raises three issues on appeal:

       (1) the trial court lacked jurisdiction to hear this matter because the contract subject in

this matter is null, void, and unenforceable;

        (2) the trial court erred by authorizing a writ of possession against Wilson because a cash

surety in lieu of supersedeas was posted to the court’s registry prior to writ being executed;

       (3) the trial court erred by authorizing a writ of possession before hearing a temporary

restraining order filed by Wilson against Woodland Hills Apartments.

       Woodland Hills argues this appeal is moot because possession of the premises has

already been delivered by writ of possession following Wilson’s failure to timely pay the

supersedeas bond, and Wilson has no claim to the premises because the lease term has expired.

We agree with Woodland Hills.

                                       Standard of Review

       Whether a court has subject matter jurisdiction is a legal question that is reviewed de

novo. See Trulock v. City of Duncanville, 277 S.W.3d 920, 923 (Tex. App.––Dallas 2009, no

pet.). The mootness doctrine implicates subject matter jurisdiction. See id.

                                         Applicable Law

       We find a case moot if, at any stage during the proceedings, a controversy ceases to exist

between the parties. See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). When an issue on

appeal is rendered moot, we lack subject matter jurisdiction. See Valley Baptist Med. Ctr. v.

Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000) (stating that courts have no jurisdiction over mooted

controversies because they cannot issue advisory opinions).

       The only issue in a forcible-detainer action is the right to actual possession of the

premises. TEX. R. CIV. P. 510.3(e); see also Marshall v. Housing Auth. of the City of San

                                                –3–
Antonio, 198 S.W.3d 782, 787 (Tex. 2006). Under the Texas Property Code, a judgment in a

forcible detainer action “may not under any circumstances be stayed pending appeal unless,

within ten days of the signing of the judgment, the appellant files a supersedeas bond in an

amount set by the county court.” TEX. PROP. CODE ANN. § 24.007 (West Supp. 2015). An

appellant’s failure to supersede a forcible-detainer judgment will not divest an appellant of her

right to appeal, but the failure to supersede does subject the judgment to enforcement, including

the issuance of a writ of possession. Marshall, 198 S.W.3d at 786-87. When the appellant ceases

to have actual possession of the property, an appeal of a judgment in a forcible-detainer action

becomes moot unless the appellant holds and asserts “a potentially meritorious claim of right to

current, actual possession.” Id. at 787.

                                            Discussion

       Here, the record establishes that the trial court signed the judgment of possession on

November 06, 2015. The court ordered Wilson to pay a supersedeas bond in the amount of

$685.00 by November 16, 2015. Wilson did not pay the supersedeas bond by the November 16,

2015 deadline. Woodland Hills subsequently obtained possession of the property by execution of

a writ of possession. Wilson’s lease term also ended on December 5, 2015. We agree with

Woodland Hills that this appeal is moot because Wilson no longer has possession of the

premises, and his lease has expired.

       Because we lack subject matter jurisdiction, we are not able to address Wilson’s three

arguments. Even if we did reach the merits of his arguments, we do not believe Wilson could

assert a potentially meritorious claim of right to current, actual possession. Wilson paid July’s

rent untimely and failed to pay his August rent, which started the eviction proceedings.

Furthermore, he was ordered by the trial court to continue paying his monthly rent payments to

the court’s registry, but by the day of his trial, October’s and November’s rent was not paid into

                                               –4–
the court’s registry. Furthermore, on the day of his trial Wilson did not pay the past due rent

payments to make his rent current. During the trial, Woodland Hills also informed the court that

Wilson violated other terms of his lease, such as trash and grilling violations. The trial court also

offered Wilson and Woodland Hills the opportunity at trial to make an agreement to continue the

lease, but the parties failed to come to an agreement.

           Wilson would have to show a right to possession after his lease expired; his lease expired

December 5, 2015. Wilson has not shown an actual right to possession.

           Because Wilson is no longer in possession of the property at Woodland Hills and has not

asserted a potentially meritorious claim of right to current, actual possession, Wilson’s appeal is

moot. See Marshall, 198 S.W.3d at 787.

           II. Wilson’s Requests for Injunctive Relief

           During the pendency of Wilson’s appeal, on December 27, 2016, Wilson filed an

“Amended Motion and Application for Writ of Injunction”; 1 on January 10, 2017, Wilson filed a

“Corrected Application for Writ of Injunction and Emergency Relief.” In these applications,

Wilson responds to Woodland Hills’ mootness argument by requesting this Court to grant him

injunctive relief. The heart of Wilson’s arguments is that the trial court erred by granting the

Writ of Possession because Wilson in fact paid the supersedeas bond. Wilson requests that this

Court review his rent payment receipts and the receipts issued by the county clerk. We have

reviewed the record. We deny Wilson’s requests for injunctive relief.




     1
       In both of Wilson’s Writs of Injunction and in his appellant brief, Wilson argues that Woodland Hills has engaged in terroristic behavior
by evicting him. We have reviewed all of Wilson’s injunctive relief arguments regarding terrorism and military training. We decline to address
those arguments because they are not properly briefed and are waived. See TEX. R. APP. P. 38.1(h-i); Wilhoite v. Sims, 401 S.W.3d 752, 760 (Tex.
App.–Dallas 2013, no pet.). We also acknowledge receipt of Wilson’s Patriot Act Affidavits, but they are not relevant to our resolution of this
appeal.



                                                                     –5–
                                         Applicable Law

       The purpose of a writ of injunction is to enforce or protect the appellate court's

jurisdiction. See Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683 (Tex. 1989); In re

Sheshtawy, 161 S.W.3d 1 (Tex. App.––Houston [14th Dist.] 2003, orig. proceeding). The use of

a writ of injunction is limited to cases in which we have actual jurisdiction of a pending

proceeding. In re Wyatt, 110 S.W.3d 511 (Tex. App.––Waco 2003, orig. proceeding). Moreover,

a writ of injunction is issued by a superior court to control, limit, or prevent action in a court of

inferior jurisdiction. Id. Under section 22.221 of the Texas Government Code, we may grant “all

other writs necessary to enforce the jurisdiction of the court.” TEX. GOV’T CODE ANN. § 22.221

(West 2004). The threat of jurisdictional interference must be real; the writ will not issue to

prevent the mere possibility of interference. In re Castle Texas Prod. Ltd. P’ship, 189 S.W.3d
400, 403 (Tex. App.—Tyler 2006, orig. proceeding).

       As discussed above in the first issue, a judgment in a forcible detainer action “may not

under any circumstances be stayed pending appeal unless, within ten days of the signing of the

judgment, the appellant files a supersedeas bond in an amount set by the county court.” TEX.

PROP. CODE ANN. § 24.007 (West Supp. 2015).

                                            Discussion

       On December 13, 2016, Wilson filed an objection to the Clerk’s record because the

record did not contain the receipt of a $685.00 payment Wilson paid into the court’s registry. A

supplemental clerk’s record was filed with this Court on December 22, 2016. On November 6,

2015, the trial court set a supersedeas bond ordering Wilson: (1) to pay $685.00 by November

16, 2015 and (2) to continue to pay the amount of his rent each month into the court’s registry.

Wilson did not follow the trial court’s supersedeas bond order. Wilson failed to timely pay the

initial bond by the November 16, 2015 deadline, and he failed to pay his October and November

                                                –6–
monthly rent payments into the court’s registry. Moreover, on November 30, 2015, the trial court

ordered the release of the original $685.00 payment to Wilson, and Wilson received the $685.00

out of the court’s registry. Wilson’s arguments fail.

      We may only issue a writ of injunction to enforce or protect the appellate court’s

jurisdiction. Wilson does not assert any matter that implicates our Court’s jurisdiction.

       Therefore, we deny Wilson’s requests for injunctive relief.

                                          Conclusion

       Wilson’s case is moot as to the issue of possession. We dismiss the appeal for lack of

subject matter jurisdiction. For all the reasons discussed above, we overrule all pending requests,

motions, objections, and applications filed by Wilson in this Court.




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE



151369F.P05




                                                –7–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL D. WILSON, Appellant                       On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-15-01369-CV         V.                      Trial Court Cause No. CC-15-04980-C.
                                                   Opinion delivered by Chief Justice Wright.
WOODLAND HILLS APARTMENTS,                         Justices Lang-Miers and Myers
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal as moot.

         It is ORDERED that appellee WOODLAND HILLS APARTMENTS recover their costs
of this appeal from appellant MICHAEL D. WILSON.


Judgment entered this 9th day of February, 2017.




                                             –8–